Case 1:18-cv-21703-JEM Document 40 Entered on FLSD Docket 10/09/2018 Page 1 of 1




                            UN ITED STA TES DISTRICT COU RT FO R TH E
                                 SO UTHERN D ISTRICT O F FLORID A
                                          M IAM IDIVISION
                     C ase N um ber: I8-ZI7OJ-CIV -M A R TIN EZ-O T AZO -REY ES

   SERGIO ESPIN OSA,
        Plaintiff,

   VS.

   FIRST CON TA CT,LLC,etal.,
         Defendants.


                     FINAL ORDER OF DISM ISSAL W ITH PREJUDICE
                     AS TO DEFENDANT EGS FINANCIAL CARE.INC.

          THIS M ATTER is before the Court upon the parties' Joint Stipulation for Voluntary

   Dismissalwith Prejudice asto Defendant,EGS FinancialCare,lnc.,Only (ECF No.391. ltis
   hereby'
         .

          O RD ERED A N D A DJUD G ED that

                 This action is DISM ISSED W ITH PREJUDICE solelv as to DefendantEGS

   FinancialCare,Inc. Each party shallbear its ow n attorneys'fees and costs,exceptas provided

   in theparties'Settlem entAgreem ent.

                 Thiscaserem ainsopen asto theremaining Defendants.

          DONEAND ORDERED inChambersatMiami,Florida,this Y dayofOctober,2018.



                                                   JOSE E
                                                                .
                                                                 L
                                                              ARTINEZ
                                                   UN IT  STA TES D IS RICT JU DG E

   Copiesprovided to:
   M agistrate Judge Otazo-Reyes
   A1lCounselofRecord
